Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter 
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 14 are distinguished from (Hofmeister) (US 20040220691 A1) in view of Kopelman et al. (Kopelman) (US 7112065 B2), because of the combination of the limitations in each claim and its parent claim(s), particularly the limitations similar to “calculating a point at an outermost position from a tooth crown out of the first intersection point and the second intersection point as the intersection point at which the extended crown-side temporary finish line intersects with the extended root-side temporary finish line.”


Claim Objections 
Claim 16 is objected to because of the following informalities: it depends on an incorrect parent because of drafting oversight.   It should depend on Claim 9.   Appropriate correction is required.  For the purposes of art rejection and compact prosecution, the Examiner is treating the claim as depending on Claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al. (Hofmeister) (US 20040220691 A1) in view of Kopelman et al. (Kopelman) (US 7112065 B2).
Regarding Claim 1, Hofmeister discloses A method of estimating and restoring a form near a finish line of an abutment tooth or abutment tooth model which is changed by scanning (
    PNG
    media_image1.png
    517
    520
    media_image1.png
    Greyscale
 “The present invention allows fabrication of fixed and removable prosthodontic prosthesis such as copings, crowns, inlays, onlays, veneers, bridges, frameworks, implants, abutments, surgical stents, full or partial dentures and other hybrid fixed prosthesis for dental applications.”  Hofmeister ¶ 73.

    PNG
    media_image2.png
    340
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    437
    media_image3.png
    Greyscale

Hofmeister recites “FIGS. 6a-6b illustrate creation of a refined margin curve point used in construction of a dental crown in accordance with another embodiment of the present invention. In a preferred embodiment, the margin curve 410 that is used to define the transition point between a patient's teeth and the crown appliance 100 is moved to a refined curve point 621 within the electronic model of the teeth 102. Typically, the margin curve point 410 appears as having a rounded edge as shown in FIG. 6a. This rounded edge appears to be created from the scanning and processing within the electronic modeling system 300 and may not accurately represent the point in space where the margin curve should exist.”  Hofmeister ¶ 43. 
Hofmeister recites “As a result, the refined margin curve 621 is defined by projecting a line tangent to the horizontal 602 and vertical 603 surfaces from the prep site 401 on either side of the margin curve 410. The point of intersection for these two projected tangent lines 602, 603 is defined as the refined margin curve point for any given point on the margin curve. The prep site 401 surface of the polygonal mesh is modified to move the margin curve point 410, and its corresponding adjacent surface to the refined margin curve point 621 as shown in FIG. 6b. This process is shown for a single point on the margin curve surface 410 and is repeated for all points along the margin curve surface 410. The revised margin curve 621 is used in all subsequent processing to generate the crown appliance 500.”  Hofmeister ¶ 44.  ), the method comprising: 
determining a temporary finish line having multiple points on scan data as an imaginary boundary line between a formed portion and an unformed portion of the abutment tooth or abutment tooth model (
The “temporary finish line” [Wingdings font/0xE0] 410 in Figs. 6a-b.  “The area underneath the crown appliance is defined to be the area within a margin curve 410 that identifies the point in space where the patient's existing tooth meets the outer edge of the crown appliance.”  Hofmeister ¶ 36.  The area above 410 is unformed portion.   The area below 410 is the formed portion.   
Hofmeister suggests the application of the method for abutment tooth as well, stating “The present invention allows fabrication of fixed and removable prosthodontic prosthesis such as copings, crowns, inlays, onlays, veneers, bridges, frameworks, implants, abutments, surgical stents, full or partial dentures and other hybrid fixed prosthesis for dental applications.”  Hofmeister ¶ 73.
from the scanning process includes the generation of an electronic model representing the physical representation of the scanned study cost. The electronic model consisting of a polygonal mesh used to represent the seen face of the study cast.”  Hofmeister ¶ 25.
“Additionally, the electronic models may also be created using a CT Scan of an impression, rather than scanning the study cast, using commercially available CT scanning processes . . . .”  Hofmeister ¶ 26. ) by creating the scan data including three-dimensional data from raw scan data which is acquired by scanning the abutment tooth or abutment tooth model by a scanner (Id.  Figs. 4a-c, showing 3D models.); 
deleting the scan data including the temporary finish line in an edge portion of the abutment tooth or abutment tooth model (Figs. 6a-b.); 
extending, in a portion in which the scanned data is deleted, a crown-side temporary finish line and a root-side temporary finish line in directions supplementing the deleted portion of the scan data, respectively (
    PNG
    media_image2.png
    340
    432
    media_image2.png
    Greyscale
); and 
estimating and restoring the finish line of the edge portion which is formed on the outer side than the edge portion of the deleted scan data based on the extended crown-side temporary finish line and the extended root-side temporary finish line (
    PNG
    media_image3.png
    357
    437
    media_image3.png
    Greyscale
  621 is placed on the outer side, and is the restored finish line.).
Hofmeister teaches all limitations of Claim 1.  However, Hofmeister discloses the general application of its method to abutment tooth, stating “The present invention allows fabrication of fixed and removable prosthodontic prosthesis such as copings, crowns, inlays, onlays, veneers, bridges, frameworks, implants, abutments, surgical stents, full or partial dentures and other hybrid fixed prosthesis for dental applications.”  Hofmeister ¶ 73.  The Examiner makes the teaching more explicit and clearer. 
 Kopelman discloses A method of estimating . . . a finish line of an abutment tooth or abutment tooth model . . . (

    PNG
    media_image4.png
    323
    486
    media_image4.png
    Greyscale
 
“Finish line” is mapped to Fig. 4 74 is mapped.  “FIG. 4 shows an example of such a display. A tooth preparation 70 is seen with its neighboring teeth 72A and 72B with a finish line 74 drawn as a continuous line on the apical limit of tooth preparation.”  Kopelman col. 4, lines 49-52.

    PNG
    media_image5.png
    396
    389
    media_image5.png
    Greyscale

Regarding “estimating and restoring a form near a finish line,” refer to Fig. 3 340. 
“The finish line, by definition, is the apical limit of the abutment tooth model (the "preparation") and the margin of the reconstruction must end on it, i.e. it represents the point of transition between the biologic and artificial parts.”  Kopelman Background.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Hofmeister with Kopelman.  The suggestion/motivation would have been in order to correct/improve the scanning of the abutment tooth, and/or to create a more accurate tooth model.   Hofmeister recites “Typically, the margin curve point 410 appears as having a rounded edge as shown in FIG. 6a. This rounded edge appears to be created from the scanning and processing within the electronic modeling system 300 and may not accurately represent the point in space where the margin curve should exist.”  Hofmeister ¶ 43. 
The method according to claim 1, 
wherein the determining the temporary finish line includes annularly determining the temporary finish line along the edge portion of the scan data of the abutment tooth or abutment tooth model (
    PNG
    media_image6.png
    411
    491
    media_image6.png
    Greyscale
Hofmeister. ), 
wherein the deleting the scan data includes detecting a crown-side cutting reference point and a root-side cutting reference point based on curvature of the temporary finish line on each of cut sections which is acquired by cutting the scan data of the abutment tooth or abutment tooth model at each of the multiple points of the temporary finish line on the scan data, along a plane including an arbitrary straight line extending from the root side to the crown side in a range surrounded by the temporary finish line (

    PNG
    media_image2.png
    340
    432
    media_image2.png
    Greyscale
 Hofmeister recites “As a result, the refined margin curve 621 is defined by projecting a line tangent to the horizontal 602 and vertical 603 surfaces from the prep site 401 on either side of the margin curve 410. The point of intersection for these two projected tangent lines 602, 603 is defined as the refined margin curve point for any given point on the margin curve. The prep site 401 surface of the polygonal mesh is modified to move the margin curve point 410, and its corresponding adjacent surface to the refined margin curve point 621 as shown in FIG. 6b. This process is shown for a single point on the margin curve surface 410 and is repeated for all points along the margin curve surface 410. The revised margin curve 621 is used in all subsequent processing to generate the crown appliance 500.”  Hofmeister ¶ 44.
The “crown-side cutting reference point” is mapped to the tangent point related to 602. 
The “root-side cutting reference point” is mapped to the tangent point related to 603.
Tangents are based on curvatures.  Hofmeister recites “As a result, the refined margin curve 621 is defined by projecting a line tangent to the horizontal 602 and vertical 603 surfaces from the prep site 401 on either side of the margin curve 410. The point of intersection for these two projected ”  Hofmeister ¶ 44.  
 Figs. 6a-b show “a plane including an arbitrary straight line extending from the root side to the crown side in a range surrounded by the temporary finish line.”

    PNG
    media_image3.png
    357
    437
    media_image3.png
    Greyscale
shows “each of the multiple points of the temporary finish line on the scan data” of 410 is cut/removed.), 
where the crown-side cutting reference point and the root-side cutting reference point serve as reference points for deleting the scan data in the edge portion (Figs. 6a-b), 
creating a crown-direction cutting line by connecting the crown-side cutting reference points of the respective cut sections (Hofmeister recites “The prep site 401 surface of the polygonal mesh is modified to move the margin curve point 410, and its corresponding adjacent surface to the refined margin curve point 621 as shown in FIG. 6b. This process is shown for a single point on the margin curve surface 410 and is repeated for all points along the margin curve surface 410. ”  Hofmeister ¶ 44.  All the tangent points related to 602 form a crown-direction cutting line.), 
creating a root-direction cutting line by connecting the root-side cutting reference points of the respective cut sections (Hofmeister recites “The prep site 401 surface of the polygonal mesh is modified to move the margin curve point 410, and its corresponding adjacent surface to the refined margin curve point 621 as shown in FIG. 6b. This process is shown for a single point on the margin curve surface 410 and is repeated for all points along the margin curve surface 410. The revised margin curve 621 is used in all subsequent processing to generate the crown appliance 500.”  Hofmeister ¶ 44.  All the tangent points related to 603 form a root-direction cutting line.), and 
deleting the scan data in the edge portion between the crown-direction cutting line and the root-direction cutting line (Figs. 6a-b), 
wherein the extending includes extending, in a portion in which the scanned data is deleted on each of the cut sections, the crown-side temporary finish line from the crown-side cutting reference point in a direction opposite to a crown direction and the root-side temporary finish line from the root-side cutting reference point in a direction opposite to a root direction (Figs. 6a-b), and 
wherein the estimating and restoring the finish line includes calculating an intersection point at which the extended crown-side temporary finish line intersects with the extended root-side temporary finish line in the portion in which the scanned data is deleted on each of the cut sections (Fig. 6b), and 
estimating and restoring the finish line in the edge portion of the abutment tooth or abutment tooth model based on an intersection line which is created by connecting the intersection points calculated on the respective cut sections, the extended crown-side temporary finish line, and the extended root-side temporary finish line (Figs. 6b.  Hofmeister recites “The prep site 401 surface of the polygonal mesh is modified to move the margin curve point 410, and its corresponding adjacent surface to the refined margin curve point 621 as shown in FIG. 6b. This process is shown for a single point on the margin curve surface 410 and is repeated for all points along the margin curve surface 410. The revised margin curve 621 is used in all subsequent processing to generate the crown appliance 500.”  Hofmeister ¶ 44.).

Regarding Claim 3, Hofmeister in view of Kopelman discloses The method according to claim 2, 
wherein the detecting the crown-side cutting reference point and the root-side cutting reference point includes detecting as the crown-side cutting reference point a first point at which the curvature of the temporary finish line in the crown direction becomes zero or a first point at which a radial direction of the curve thereof is reversed (
Hofmeister recites “As a result, the refined margin curve 621 is defined by projecting a line tangent to the horizontal 602 and vertical 603 surfaces from the prep site 401 on either side of the margin curve 410. The point of intersection for these two projected tangent lines 602, 603 is defined as the refined margin curve point for any given point on the margin curve.”  Hofmeister ¶ 44.  

    PNG
    media_image2.png
    340
    432
    media_image2.png
    Greyscale
 602 shows the where the curve becomes flat. ), and
detecting as the root-side cutting reference point a first point at which the curvature of the temporary finish line in the root direction becomes zero or a first point at which a radial direction of the curve thereof is reversed, on the cut section (Id.  603 shows the where the curve becomes flat.).

Regarding Claim 4, Hofmeister in view of Kopelman discloses The method according to claim 2, wherein the extending includes extending the crown-side temporary finish line while maintaining the curvature, or a change ratio of the curvature, of the temporary finish line near the crown-side cutting reference point (Hofmeister recites “As a result, the refined margin curve 621 is defined by projecting a line tangent to the horizontal 602 and vertical 603 surfaces from the prep site 401 on either side of the margin curve 410. The point of intersection for these two projected tangent lines 602, 603 is defined as the refined margin curve point for any given point on the margin curve.”  Hofmeister ¶ 44.), and extending the root-side temporary finish line while maintaining the curvature, or a change ratio of the curvature, of the temporary finish line near the root-side cutting reference point (Id.).

Regarding Claim 8, Hofmeister in view of Kopelman discloses The method according to claim 1, further comprising 
distinguishing in the temporary finish line between a portion in which the finish line is estimated and restored and a portion in which the finish line is not estimated or restored, based on the curvature of an edge of the temporary finish line in each of the cut sections, and determining the temporary finish line as the finish line in the portion in which the finish line is not estimated or restored (
Hofmeister recites “Typically, the margin curve point 410 appears as having a rounded edge as shown in FIG. 6a. This rounded edge appears to be created from the scanning and processing within the electronic modeling system 300 and may not accurately represent the point in space where the margin curve should exist.”  Hofmeister ¶ 43.
    PNG
    media_image2.png
    340
    432
    media_image2.png
    Greyscale


Alternatively, finish line 620 in Fig. 6a is not corrected.).

Regarding Claim 9, Hofmeister in view of Kopelman discloses A non-transitory computer-readable storage medium having stored thereon instructions executable by one or more processor to cause the one or more processor to execute functions comprising: 
determining a temporary finish line having multiple points on scan data as an imaginary boundary line between a formed portion and an unformed portion of the abutment tooth or abutment tooth model by creating the scan data including three-dimensional data from raw scan data which is acquired by scanning the abutment tooth or abutment tooth model by a scanner (See Claim 1 rejection for detailed analysis); 
deleting the scan data including the temporary finish line in an edge portion of the abutment tooth or abutment tooth model (See Claim 1 rejection for detailed analysis); 
extending, in a portion in which the scanned data is deleted, a crown-side temporary finish line and a root-side temporary finish line in directions supplementing the deleted portion of the scan data, respectively (See Claim 1 rejection for detailed analysis); and 
estimating and restoring the finish line of the edge portion which is formed on the outer side than the edge portion of the deleted scan data based on the extended crown-side temporary finish line and the extended root-side temporary finish line (See Claim 1 rejection for detailed analysis).

Regarding Claim 10, Hofmeister in view of Kopelman discloses The non-transitory computer-readable storage medium according to claim 9, 
wherein the determining the temporary finish line includes annularly determining the temporary finish line along the edge portion of the scan data of the abutment tooth or abutment tooth model (See Claim 2 rejection for detailed analysis), 
wherein the deleting the scan data includes 
detecting a crown-side cutting reference point and a root-side cutting reference point based on curvature of the temporary finish line on each of cut sections which is acquired by cutting the scan data of the abutment tooth or abutment tooth model at each of the multiple points of the temporary finish line on the scan data, along a plane including an arbitrary straight line extending from the root side to the crown side in a range surrounded by the temporary finish line, where the crown-side cutting reference point and the root-side cutting reference point serve as reference points for deleting the scan data in the edge portion (See Claim 2 rejection for detailed analysis), 
creating a crown-direction cutting line by connecting the crown-side cutting reference points of the respective cut sections (See Claim 2 rejection for detailed analysis), 
creating a root-direction cutting line by connecting the root-side cutting reference points of the respective cut sections (See Claim 2 rejection for detailed analysis), and 
deleting the scan data in the edge portion between the crown-direction cutting line and the root-direction cutting line (See Claim 2 rejection for detailed analysis), 
wherein the extending includes extending, in a portion in which the scanned data is deleted on each of the cut sections, the crown-side temporary finish line from the crown-side cutting reference point in a direction opposite to a crown direction and the root-side temporary finish line from the root-side cutting reference point in a direction opposite to a root direction (See Claim 2 rejection for detailed analysis), and 
wherein the estimating and restoring the finish line includes 
calculating an intersection point at which the extended crown-side temporary finish line intersects with the extended root-side temporary finish line in the portion in which the scanned data is deleted on each of the cut sections (See Claim 2 rejection for detailed analysis), and 
estimating and restoring the finish line in the edge portion of the abutment tooth or abutment tooth model based on an intersection line which is created by connecting the intersection points which are calculated on the respective cut sections, the extended crown-side temporary finish line, and the extended root-side temporary finish line (See Claim 2 rejection for detailed analysis).

The non-transitory computer-readable storage medium according to claim 10, 
wherein the detecting the crown-side cutting reference point and the root-side cutting reference point includes 
detecting as the crown-side cutting reference point a first point at which the curvature of the temporary finish line in the crown direction becomes zero or a first point at which a radial direction of the curve thereof is reversed (See Claim 3 rejection for detailed analysis), and 
detecting as the root-side cutting reference point a first point at which the curvature of the temporary finish line in the root direction becomes zero or a first point at which a radial direction of the curve thereof is reversed, on the cut section (See Claim 3 rejection for detailed analysis).

Regarding Claim 12, Hofmeister in view of Kopelman discloses The non-transitory computer-readable storage medium according to claim 10, wherein the extending includes 
extending the crown-side temporary finish line while maintaining the curvature, or a change ratio of the curvature, of the temporary finish line near the crown-side cutting reference point (See Claim 4 rejection for detailed analysis), and 
extending the root-side temporary finish line while maintaining the curvature, or a change ratio of the curvature, of the temporary finish line near the root-side cutting reference point (See Claim 4 rejection for detailed analysis).

Regarding Claim 16, Hofmeister in view of Kopelman discloses The non-transitory computer-readable storage medium according to claim 1, wherein the functions further comprising 
distinguishing in the temporary finish line between a portion in which the finish line is estimated and restored and a portion in which the finish line is not estimated or restored, based on the curvature of an edge of the temporary finish line in each of the cut sections (See Claim 8 rejection for detailed analysis), and 
determining the temporary finish line as the finish line in the portion in which the finish line is not estimated or restored (See Claim 8 rejection for detailed analysis).

Regarding Claim 17, Hofmeister in view of Kopelman discloses A prosthetic device manufacturing method of estimating and restoring an abutment tooth form which is changed by scanning to fabricate a prosthetic device fitting to an abutment tooth or an abutment tooth model based on the estimated and restored abutment tooth form, the method comprising: 
acquiring raw scan data of the abutment tooth or abutment tooth model (“The output from the scanning process includes the generation of an electronic model representing the physical representation of the scanned study cost. The electronic model consisting of a polygonal mesh used to represent the seen face of the study cast.”  Hofmeister ¶ 25.
“Additionally, the electronic models may also be created using a CT Scan of an impression, rather than scanning the study cast, using commercially available CT scanning processes . . . .”  Hofmeister ¶ 26.); 
determining a temporary finish line having multiple points as an imaginary boundary line between a formed portion and an unformed portion of the abutment tooth or abutment tooth model by creating scan data including of three-dimensional data from the raw scan data (See Claim 1 rejection for detailed analysis); 
deleting the scan data including the temporary finish line in an edge portion of the abutment tooth or abutment tooth model (See Claim 1 rejection for detailed analysis); 
extending, in the portion in which the scanned data is deleted, a crown-side temporary finish line and a root-side temporary finish line in directions supplementing the deleted portion of the scan data, respectively (See Claim 1 rejection for detailed analysis); 
estimating and restoring the finish line of the edge portion formed on the outer side than the edge portion of the deleted scan data based on the extended crown-side temporary finish line and the extended root-side temporary finish line (See Claim 1 rejection for detailed analysis); and 
fabricating the prosthetic device from design data created based on the finish line (.  “The present invention allows fabrication of fixed and removable prosthodontic prosthesis such as copings, crowns, inlays, onlays, veneers, bridges, frameworks, implants, abutments, surgical stents, full or partial dentures and other hybrid fixed prosthesis for dental applications.”  Hofmeister ¶ 73.).

Regarding Claim 18, Hofmeister in view of Kopelman discloses The prosthetic device manufacturing method according to claim 17, wherein 
the determining the temporary finish line includes annularly determining the temporary finish line along the edge portion of the scan data of the abutment tooth or abutment tooth model (See Claim 2 rejection for detailed analysis), 
wherein the deleting the scan data includes 
detecting a crown-side cutting reference point and a root-side cutting reference point based on curvature of the temporary finish line on each of cut sections which is acquired by cutting the scan data of the abutment tooth or abutment tooth model at each of the multiple points of the temporary finish line on the scan data, along a plane including an arbitrary straight line extending from the root side to the crown side in a range surrounded by the temporary finish line, where the crown-side cutting reference point and the root-side cutting reference point serve as reference points for deleting the scan data in the edge portion (See Claim 2 rejection for detailed analysis) 
creating a crown-direction cutting line by connecting the crown-side cutting reference points of the respective cut sections (See Claim 2 rejection for detailed analysis), 
creating a root-direction cutting line by connecting the root-side cutting reference points of the respective cut sections (See Claim 2 rejection for detailed analysis), and 
deleting the scan data in the edge portion between the crown-direction cutting line and the root-direction cutting line (See Claim 2 rejection for detailed analysis), 
wherein the extending includes extending, in a portion in which the scanned data is deleted on each of the cut sections, the crown-side temporary finish line from the crown-side cutting reference point in a direction opposite to a crown direction the root-side temporary finish line from the root-side cutting reference point in a direction opposite to a root direction (See Claim 2 rejection for detailed analysis), and 
wherein the estimating and restoring the finish line includes 
calculating an intersection point at which the extended crown-side temporary finish line intersects with the extended root-side temporary finish line in the portion in which the scanned data is deleted on each of the cut sections (See Claim 2 rejection for detailed analysis), and 
estimating and restoring the finish line in the edge portion of the abutment tooth or abutment tooth model based on an intersection line which is created by connecting the intersection points which are calculated on the respective cut sections, the extended crown-side temporary finish line, and the extended root-side temporary finish line (See Claim 2 rejection for detailed analysis).

Regarding Claim 19, Hofmeister in view of Kopelman discloses The prosthetic device manufacturing method according to claim 18, wherein 
the detecting the crown-side cutting reference point and the root-side cutting reference point includes 
detecting as the crown-side cutting reference point a first point at which the curvature of the temporary finish line in the crown direction becomes zero or a first point at which a radial direction of a curve is reversed (See Claim 3 rejection for detailed analysis), and 
detecting as the root-side cutting reference point a first point at which the curvature of the temporary finish line in the root direction becomes zero or a first point at which a radial direction of a curve is reversed, on the cut section (See Claim 3 rejection for detailed analysis).

Regarding Claim 20, Hofmeister in view of Kopelman discloses The prosthetic device manufacturing method according to claim 18, wherein 
the extending includes 
extending the crown-side temporary finish line while maintaining the curvature, or a change ratio of the curvature, of the temporary finish line near the crown-side cutting reference point (See Claim 4 rejection for detailed analysis), and 
extending the root-side temporary finish line while maintaining the curvature, or a change ratio of the curvature, of the temporary finish line near the root-side cutting reference point (See Claim 4 rejection for detailed analysis).

Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al. (Hofmeister) (US 20040220691 A1) in view of Kopelman et al. (Kopelman) (US 7112065 B2) and Persson et al. (“A three-dimensional evaluation of a laser scanner and a touch-probe scanner”).
Regarding Claim 5, Hofmeister in view of Kopelman discloses The method according to claim 4, wherein the curvature, or a change ratio of the curvature, of the temporary finish line near the crown-side cutting reference point includes the curvature or a change ratio of the curvature calculated based on the temporary finish line (Hofmeister recites “As a result, the refined margin curve 621 is defined by projecting a line tangent to the horizontal 602 and vertical 603 surfaces from the prep site 401 on either side of the margin curve 410. The point of intersection for these two projected tangent lines 602, 603 is defined as the refined margin curve point for any given point on the margin curve.”  Hofmeister ¶ 44. 

    PNG
    media_image2.png
    340
    432
    media_image2.png
    Greyscale
, which shows the curvature or a change of curvature is based on the 410, because the relevant curvature or a change of curvature selected are in proximity to 410. ), and wherein the curvature or a change ratio of the curvature calculated based on multiple points near the root-side cutting reference point includes the curvature or a change ratio of the curvature calculated based on the temporary finish line (Hofmeister recites “As a result, the refined margin curve 621 is defined by projecting a line tangent to the horizontal 602 and vertical 603 surfaces from the prep site 401 on either side of the margin curve 410. The point of intersection for these two projected tangent lines 602, 603 is defined as the refined margin curve point for any given point on the margin curve.”  Hofmeister ¶ 44. 
    PNG
    media_image2.png
    340
    432
    media_image2.png
    Greyscale
, which shows the curvature or a change of curvature is based on the 410, because the relevant curvature or a change of curvature selected are in proximity to 410.).
However, Hofmeister in view of Kopelman does not explicitly disclose 
the temporary finish line within a range of 0.1 mm from the crown-side cutting reference point in the crown direction; or 
the temporary finish line within a range of 0.12 mm from the root-side cutting reference point in the root direction. 
Persson discloses 
the temporary finish line within a range of 0.1 mm from the crown-side cutting reference point in the crown direction (
Person identifies the same problem Hofmeister is trying to address, stating “The qualitative evaluation indicates that the laser scanner technique tends to round off sharp

Person discuss the general error range with respect to Laser scanning in the context, stating “When the CRMs from the laser scanner were used, the median values of the deviations ranged from -0.9 to 3.4 μm for the anterior and from -5.3 to 2.1 μm for the posterior dies (Fig. 6). The 95th percentile of the deviations ranged from -42 to 29 μm.”
Therefore, when “within a range of 0.042 mm,” most errors caused by laser scanning may be corrected
Therefore, when “within a range of 0.1 mm,” more errors caused by laser scanning may be corrected.); and
the temporary finish line within a range of 0.12 mm from the root-side cutting reference point in the root direction (Id.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Hofmeister in view of Kopelman and Persson.  The suggestion/motivation would have been in order to correct substantial inherent errors caused by laser scanning.
	
Regarding Claim 7, Hofmeister in view of Kopelman and Persson discloses The method according to claim 1, 
wherein a distance between the multiple adjacent points of the temporary finish line which is used for estimating and restoring the finish line is within a range of 0.002 mm to 1 mm (
Person discuss the general error range with respect to Laser scanning in the context, stating “When the CRMs from the laser scanner were used, the median values of the deviations ranged from -0.9 to 3.4 μm for the anterior and from -5.3 to 2.1 μm for the posterior dies (Fig. 6). The 95th percentile of the deviations ranged from -42 to 29 μm.”
The Examiner takes an Official Notice that data sampling frequency depends on the underlying data accuracy.  The benefits of combining this well-known knowledge would have been that computation will not be wasted and/or sufficient accuracy is maintained. 
Based on the laser scan’s accuracy level within this context, it would have been obvious to maintain a sampling frequency within a range similar to or within a range of 0.002 mm to 1 mm for the finish line.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Hofmeister in view of Kopelman and Persson.  The suggestion/motivation would have been in order to save computation resources, while maintaining sufficient accuracy.  

Regarding Claim 13, Hofmeister in view of Kopelman and Persson discloses The non-transitory computer-readable storage medium according to claim 12, 
wherein the curvature, or a change ratio of the curvature, of the temporary finish line near the crown-side cutting reference point includes the curvature or a change ratio of the curvature calculated based on the temporary finish line within a range of 0.1 mm from the crown-side cutting reference point in the crown direction (See Claim 5 rejection for detailed analysis), and 
wherein the curvature or a change ratio of the curvature calculated based on multiple points near the root-side cutting reference point includes the curvature or a change ratio of the curvature calculated based on the temporary finish line within a range of 0.12 mm from the root-side cutting reference point in the root direction (See Claim 5 rejection for detailed analysis).

Regarding Claim 15, Hofmeister in view of Kopelman and Persson discloses The non-transitory computer-readable storage medium according to claim 9, wherein a distance between the multiple adjacent points of the temporary finish line which is used for estimating and restoring the finish line is within a range of 0.002 mm to 1 mm (See Claim 7 rejection for detailed analysis).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hollenbeck, Karl, Thomas Allin, and Mike van der Poel. "Dental Lab 3D Scanners–How they work and what works best." Copenhagen: 3Shape Technology Research (2012): 1-5.

    PNG
    media_image7.png
    307
    678
    media_image7.png
    Greyscale

Kawai et al. (US 5417572 A):  
    PNG
    media_image8.png
    277
    199
    media_image8.png
    Greyscale

Shibata et al. (US 7974721 B2):  
    PNG
    media_image9.png
    665
    451
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZHENGXI LIU/Primary Examiner, Art Unit 2611